 

Exhibit 10.6

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Agreement”) is made and entered
into as of the 28th day of September, 2016, by and between DURHAM ROYAL CENTER,
LLC, a Delaware limited liability company (“Landlord”) and NOVAN, INC., a
Delaware corporation (“Tenant”).

STATEMENT OF PURPOSE

WHEREAS, Landlord’s predecessor in title and Tenant entered into a Lease
Agreement dated as of December 21, 2010 as amended by that First Amendment to
Lease Agreement dated August 27, 2013, as amended by that Second Amendment to
Lease Agreement (the “Second Amendment”) dated August 27, 2015, and as amended
by that Third Amendment to Lease Agreement (the “Third Amendment”) dated July 5,
2016 (collectively, the “Lease”) for certain premises containing approximately
nineteen thousand three hundred sixty-seven (19,367) rentable square feet of
space located at Suite 470 in the building known as Royal Center I and Suite 200
in the building known as Royal Center II both of which are located at 4222
Emperor Boulevard, Durham, North Carolina, as more particularly described in the
Lease (the “Premises”). The Premises consists of Suite 470 of containing 12,147
rentable square feet (“Suite 470”) and Suite 200 containing 7,220 rentable
square feet (“Suite 200”).

WHEREAS, Landlord and Tenant previously entered into the Second Amendment and
later Third Amendment to terminate the term of lease for both Suite 470 and
Suite 200 earlier than as stated in the Lease.

WHEREAS, Landlord and Tenant now desire to revise the termination date for Suite
470 only as stated herein and to otherwise amend the Lease as hereinafter
provided.

NOW, THEREFORE, in consideration of the statement of purpose, the mutual
covenants contained herein and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

1. Termination of Lease. Notwithstanding anything contained in the Third
Amendment or elsewhere in the Lease, Landlord and Tenant hereby agree that
Tenant’s lease of Suite 470 shall continue until February 28, 2017 (the “Suite
470 Termination Date”). On the Suite 470 Termination Date, Tenant shall
surrender Suite 470 to Landlord in the condition described in Section 1 of the
Second Amendment. Tenant shall pay Minimum Rent for Suite 470 in accordance with
Section 2 below.

2. Minimum Rent. Tenant shall continue to pay Minimum Rent for Suite 200 as
stated in the Third Amendment until the Suite 200 Termination Date. Tenant shall
pay Minimum Rent for Suite 470 according to the following schedule and otherwise
in the manner provided for in the Lease:

Suite 470 Minimum Rent

 

Minimum Rental per

Monthly

Period

rentable square foot (yearly)

Minimum Rental

09/01/2016 – 02/28/2017

$17.06

$17,268.99

3. Tenant’s Share of Expenses. Tenant shall continue to pay Tenant’s
Proportionate Share  of the Operating Expenses for the Premises in accordance
with the Lease including any reconciliation after the applicable termination
date for each suite.

300135510 v1

--------------------------------------------------------------------------------

 

4. Representations and Warranties of Tenant. Tenant owns the entire leasehold
interest granted by the Lease and has not assigned its leasehold interest,
subleased the Premises nor granted a security interest in its leasehold interest
that is the subject of the Lease and Tenant certifies that there are no tenants
or other persons or entities having a right to possession of the Premises or any
portion thereof after Tenant vacates the Premises. On or before the Termination
Date, if applicable, Tenant shall satisfy, or obtain releases of, all
outstanding liens or financing statements encumbering Tenant’s leasehold
interest in the Premises.

5. Broker. Notwithstanding anything contained herein to the contrary, in no
event shall any broker receive any compensation or commission relative to this
Agreement.

6. Expenses. In the event that Tenant defaults under any of its obligations set
forth above, Landlord shall be entitled to employ all rights and remedies
available to it for enforcement of such obligations, and Tenant shall be
responsible for paying any and all costs and expenses of the Landlord, including
reasonable attorneys’ fees in enforcing the obligations of Tenant hereunder.

7. Benefits and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

8. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original hereof, and all of which shall be
considered one and the same instrument.

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed pursuant to authority duly given as of the day and year first above
written.

 

“LANDLORD”

 

DURHAM ROYAL CENTER, LLC,

a Delaware limited liability company

 

By:

 

/s/ Jamison N. Peschel

 

 

 

Its:

 

Jamison N. Peschel

 

 

Authorized Signatory

 

 

 

Date:

 

10/7/16

 

“TENANT”

 

NOVAN, INC.,

a Delaware corporation

 

By:

 

/s/ Richard Peterson

 

 

 

Its:

 

Richard Peterson/CFO

 

 

 

Date:

 

9/28/16

 

 